Citation Nr: 0011938	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-12 049A	)	DATE
	)
	)


THE ISSUE

Whether an August 1998 decision of the Board of Veterans' 
Appeals denying compensation pursuant to U.S.C.A. § 1151 
(West 1991) for the cause of the veteran's death claimed as 
due to treatment at a VA medical facility in October 1995 
should be revised or reversed on the grounds of clear and 
unmistakable error.  


REPRESENTATION

Moving Party Represented by:  Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1945 to December 
1946.  He died in October 1995.  The moving party is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran's surviving spouse to 
revise or reverse the August 1998 decision of the Board.  


FINDINGS OF FACT

1.  In an August 1998 decision, the Board denied compensation 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death claimed as due to treatment at a VA medical facility in 
October 1995 on the basis that the appellant had not 
submitted evidence sufficient to justify a belief in a fair 
and impartial individual that the claim was well grounded.  

2.  The moving party has alleged that that her claim should 
have been allowed because the veteran was not stable at the 
time of his discharge from the VA medical facility and that 
facts shown in contemporaneous medical records were 
erroneous.     


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the August 1998 Board decision denying compensation 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death claimed as due to treatment at a VA medical facility in 
October 1995 fails to meet the threshold pleading 
requirements for revision or reversal of a Board decision on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).  

In this case, the Board, in August 1998, denied service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1151, and properly notified the moving party.  
The moving party originally submitted a motion for 
reconsideration in August 1998.  The Board notified her of 
the denial of that motion in October 1998.  In a letter dated 
in March 1999, the Board advised the moving party that VA had 
promulgated regulations for the adjudication of claims of 
clear and unmistakable error in Board decisions.  The Board 
also instructed her that she had 60 days in which to inform 
the Board in writing that she wanted her motion for 
reconsideration to be consideration a motion for revision or 
reversal of the Board decision due to clear and unmistakable 
error.  In June 1999, the Board received an affirmative 
response from the moving party.  

Briefly, the record shows that the veteran was hospitalized 
in a VA medical facility from October 13, 1995 to October 19, 
1995.  On October 20, 1995, the veteran was admitted to 
Community Memorial Hospital, where he died about one week 
later.  The death certificate lists the cause of death as 
respiratory arrest due to or as a consequence of chronic 
obstructive lung disease.  The certificate lists 
arteriosclerotic heart disease and gastrointestinal bleeding 
as other significant conditions contributing to death.  In 
May 1996, the moving party submitted a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, alleging that care at the VA facility in October 1995 
caused or contributed to his demise.  After the initial 
denial by the RO in October 1996, the Board denied the claim 
in August 1998.  

In the August 1998 motion, the moving party primarily alleges 
as an error of fact that the veteran was not stable at the 
time of his discharge from the VA facility, based on her 
assessment of the veteran's condition after discharge and his 
admission to Community Memorial Hospital the following day.  
It is noted that the moving party offered this argument 
during her March 1997 hearing on appeal.  The Board finds 
that this allegation essentially challenges the way in which 
the Board weighed her testimony against the evidence 
reflected in VA medical records of the October 1995 
hospitalization.  As stated above, clear and unmistakable 
error does not include a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).   

From the August 1998 motion, the Board can discern the 
following additional allegations of factual error in the 
August 1998 Board decision: 1) that the veteran did not smoke 
four packs of cigarettes per day, and 2) that the veteran had 
not been required to use supplemental oxygen for two decades.  
The Board observes that these facts were reported in the 
August 1998 decision as history related by the veteran during 
his October 1995 VA hospitalization.  A review of these 
records shows that the facts were accurately extracted 
therefrom.  The facts alleged by the moving party are not 
otherwise found elsewhere in the evidence of record at the 
time of the Board decision.  Thus, the moving party has not 
shown that the correct facts, as they were known at the time, 
were not before the Board at the time of the August 1998 
decision.  38 C.F.R. § 20.1403(a).  To the extent that the 
moving party's allegations may be viewed as introducing new 
evidence, the Board emphasizes that only review of a prior 
Board decision for clear and unmistakable error may be based 
only on the record that existed when the decision was made.  
38 C.F.R. § 20.1403(b)(1).

However, even assuming that the correct facts, as they were 
known at the time, were not before the Board for purposes of 
the August 1998 decision, the moving party has not shown how 
the result of the Board decision would have been manifestly 
different but for the alleged errors.  38 C.F.R. 
§§ 20.1403(c), 20.1404(b).  The August 1998 Board decision 
denied compensation pursuant to 38 U.S.C.A. § 1151 for the 
cause of the veteran's death because it found that the claim 
was not well grounded.  Specifically, the Board determined 
that there was no medical evidence or clinical opinion that 
established as relationship between the veteran's death and 
treatment received at a VA medical facility.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible).  The moving party has 
not demonstrated how correction of the alleged factual errors 
would establish the requisite medical evidence or opinion.    

In light of the above discussion, the Board finds that the 
moving party's allegations are insufficient to meet the 
pleading requirements for a motion for revision or reversal 
of a Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c), 
20.1404(b).  Accordingly, her motion is denied.  


ORDER

The motion for revision or reversal of the August 1998 Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


